           Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 1 of 85




 1 Jon A. Birmingham (CA SBN 271034)
   FITCH, EVEN, TABIN & FLANNERY LLP
 2
   21700 Oxnard Street, Suite 1740
 3 Woodland Hills, California 91367
   Telephone: (818) 715-7025
 4
   Facsimile: (818) 715-7033
 5 Email: jbirmi@fitcheven.com

 6 Timothy P. Maloney (admitted pro hac vice)

 7 tpmalo@fitcheven.com
   Joseph F. Marinelli (admitted pro hac vice)
 8 jmarinelli@fitcheven.com
   David A. Gosse (admitted pro hac vice)
 9 dgosse@fitcheven.com
   FITCH, EVEN, TABIN & FLANNERY LLP
10
   120 South LaSalle Street, Suite 2100
11 Chicago, Illinois 60603
   Telephone: (312) 577-7000
12 Facsimile: (312) 577-7007

13 Attorneys for Plaintiff,
   LONE STAR SILICON INNOVATIONS LLC
14

15
                               UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
17

18
      LONE STAR SILICON INNOVATIONS LLC,         Case No.: 3:17-cv-04032-WHA
19
             Plaintiff,
20
      v.
21                                               FIRST AMENDED COMPLAINT FOR
22    NANYA TECHNOLOGY CORPORATION,              PATENT INFRINGEMENT
      NANYA TECHNOLOGY CORPORATION
23    U.S.A.,                                    DEMAND FOR JURY TRIAL
      NANYA TECHNOLOGY CORPORATION
24    DELAWARE, and
      ADVANCED MICRO DEVICES, INC.,
25

26           Defendants.

27

28
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
     CASE NO. 3:17-cv-04032-WHA
             Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 2 of 85




 1           Plaintiff, Lone Star Silicon Innovations LLC (“Lone Star”), complains against Defendants Nanya
 2 Technology Corporation, Nanya Technology Corporation, U.S.A., and Nanya Technology Corporation

 3 Delaware (individually or collectively, “the Nanya Defendants”), and Advanced Micro Devices, Inc.

 4 (together, “Defendants”) as follows:

 5                                           NATURE OF ACTION
 6           1.     This is an action for patent infringement of United States Patent Nos. 6,097,061, and
 7 6,388,330 (collectively, the “Patents in Suit”) under the Patent Laws of the United States, 35 U.S.C. § 1,

 8 et seq.

 9                                                THE PARTIES
10           2.     Plaintiff Lone Star is a corporation organized and existing under the laws of the State of
11 Texas with its principle place of business at 8105 Rasor Blvd., Suite 210, Plano, TX 75024. Lone Star is

12 in the business of licensing patented technology.

13           3.     Defendant Nanya Technology Corporation (“Nanya”) is a corporation incorporated under
14 the laws of Taiwan with its principal place of business at Hwa Ya Technology Park, 669 Fu Hsing 3rd

15 Road, KueiShan, TaoYuan 333, Taiwan. Defendant Nanya conducts business in and is doing business in

16 California and in this District and elsewhere in the United States, including, without limitation, using,

17 promoting, offering to sell, importing and/or selling memory devices and/or devices that incorporate

18 memory devices that embody the patented technology, and enabling end-user purchasers to use such

19 devices in this District.

20           4.     Defendant Nanya Technology Corporation, U.S.A. (“Nanya USA”) is a corporation
21 organized under the laws of the state of California with its principal place of business at 1735 Technology

22 Dr., Suite 400, San Jose, California 95110. Nanya USA’s registered agent for service of process in the

23 State of California is Business Filings Incorporated, located at 818 West Seventh Street, Suite 930, Los

24 Angeles, California 90017. Upon information and belief, Nanya USA is a wholly-owned subsidiary of

25 Nanya. Nanya USA supports Nanya’s original equipment manufacturers (“OEM”) business in the United

26 States with local sales and technical support offices in San Jose, California. These local sales and technical

27 support offices support the sales, product marketing, quality assurance, and logistics operations of Nanya

28 in the United States. Nanya USA also has a network of manufacturer representatives and distributors

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           1
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 3 of 85




 1 across the United States to support customers. Nanya USA has also established warehouse locations in

 2 the United States. Defendant Nanya USA conducts business in and is doing business in California, and in

 3 the District, and elsewhere in the United States, including, without limitation, using, promoting, offering

 4 to sell, importing and/or selling memory devices and/or devices that incorporate memory devices that

 5 embody patented technology, and enabling end-user purchasers to use such devices in this District.

 6          5.       Defendant Nanya Technology Corporation Delaware (“Nanya Delaware”) is a corporation
 7 organized under the laws of the state of Delaware with principal places of business at 5104 Old Ironside

 8 Drive, Suite 113, Santa Clara, California 95054, and 108 West 13th Street, Wilmington, Delaware 19801.

 9 Nanya Delaware’s registered agent for service of process in the State of California is C T Corporation

10 System, 818 West Seventh Street, Suite 930, Los Angeles CA 90017. Upon information and belief, Nanya

11 Delaware is a wholly-owned subsidiary of Nanya. Defendant Nanya Delaware conducts business in and

12 is doing business in California and in the District and elsewhere in the United States, including, without

13 limitation, using, promoting, offering to sell, importing and/or selling memory devices and/or devices that

14 incorporate memory devices that embody patented technology, and enabling end-user purchasers to use

15 such devices in this District.

16          6.       Upon information and belief, Nanya controls and is the majority owner of the other Nanya
17 Defendants, and the Nanya Defendants are joint tortfeasors with one another with respect to the matters

18 alleged herein.

19          7.       Advanced Micro Devices, Inc. (“AMD”) is a corporation organized and existing under the
20 law of the State of Delaware, and maintains its principal place of business at One AMD Place, Sunnyvale,

21 California 94085.

22          8.       As alleged in more detail below, AMD previously transferred rights in the Patents in Suit
23 to Lone Star pursuant to a Patent Transfer Agreement effective August 4, 2016, which was amended on

24 or about November 23, 2016, a copy of which is attached as Exhibit 1 (collectively “the Patent Transfer

25 Agreement”). The rights transferred to Lone Star included “all rights to pursue damages, injunctive relief

26 and other remedies for past, current and future infringement of” the Patents in Suit. The Court previously

27 held that Lone Star lacked sufficient rights to bring suit against the Nanya Defendants without AMD, and

28 dismissed the action without prejudice. (Dkt. No. 93, January 20, 2018 Order). Limestone appealed the

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        2
     CASE NO. 3:17-cv-04032-WHA
             Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 4 of 85




 1 decision of the Court to Federal Circuit, arguing that it had all substantial rights to the Patent in Suit, and,

 2 alternatively, that if it did not that it did not have all substantial rights to the Patents in Suit then it should

 3 be allowed join AMD. The Federal Circuit held that Lone Star did not have all substantial rights under the

 4 Patents in Suit and that some of the substantial rights were held by AMD. Lone Star Silicon Innovations

 5 LLC v. Nanya Tech. Corp et al., 925 F.3d 1225, 1229–34 (Fed. Cir. 2019). The Federal Circuit vacated

 6 the decision of the Court to dismiss this action, and remanded the case with instructions that Lone Star be

 7 permitted an opportunity to join AMD under Fed. R. Civ. P. 19(a). Id. at 1236–1239. The Federal Circuit

 8 instructed the Court to consider whether AMD’s joinder is feasible and, “[i]f so, then AMD must be

 9 joined— involuntarily if need be.” Id. at 1236.

10          9.      In view of the rulings of this Court and of the Federal Circuit that AMD holds some
11 substantial rights in the Patents in Suit, AMD should be joined as a required party to this action. AMD has

12 an implied legal obligation to Lone Star to allow its name to be used as joined co-plaintiff in order to

13 assure that Lone Star can enforce the rights granted to Lone Star under the Patent Transfer Agreement.

14 Lone Star requested that AMD join this action as a plaintiff, but AMD declined that request and has

15 refused to voluntarily join as a plaintiff. Joining AMD is feasible because AMD is subject to service of

16 process and to personal jurisdiction in this Court, and such joinder would not divest the Court of subject

17 matter jurisdiction and would not make venue improper.

18          10.     Rule 19(a)(2) permits joining AMD as a defendant or as an involuntary plaintiff. Under the
19 “primary purpose” test applied in the Ninth Circuit, a district court should align those parties whose

20 interests coincide respecting the primary matter in dispute. Realignment of AMD as a plaintiff is

21 appropriate because the primary matter in dispute is infringement and validity of the Patents in Suit and

22 Lone Star’s request for infringement damages. The interests of AMD and Lone Star coincide with respect

23 to the primary matter in dispute because AMD is the original owner of the Patents in Suit, is a party to the

24 Patent Transfer Agreement, and has a contingent financial interest in any recovery.

25                                         JURISDICTION AND VENUE
26          11.     On October 7, 2016, Lone Star initiated this action against the Nanya Defendants under the
27 Patent Laws of the United States, Title 35 of the United States Code in the District Court for the Eastern

28 District of Texas. On February 28, 2017, the Nanya Defendants moved to transfer venue to this District.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                                3
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 5 of 85




 1 Case 2:16-cv-01117-JRG-RSP, Docket No. 17. On May 22, 2017, the Supreme Court decided TC

 2 Heartland LLC v. Kraft Foods Group Brands LLC, 137 S.Ct. 1514 (2017). On June 19, 2017, in light of

 3 the TC Heartland decision, Lone Star conceded to transfer the action to this District. On July 14, 2017,

 4 the District Court for the Eastern District of Texas transferred the action to this District. This Court has

 5 subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

 6          12.     Nanya USA is subject to personal jurisdiction in this Court because it has an established
 7 place of business in this District and is incorporated under the laws of the State of California. Nanya

 8 Delaware consented to jurisdiction and venue in this District for purposes of this case. Case No. 2:16-cv-

 9 01117-JRG-RSP, Docket No. 17 (“NTC Delaware consents to jurisdiction in the Northern District of

10 California for purposes of this lawsuit only.”) On information and belief, the Nanya Defendants are also

11 subject to this Court’s specific and general personal jurisdiction pursuant to due process and/or the

12 California Long Arm Statute, due at least to their substantial business conducted in this forum, directly

13 and/or through intermediaries, including (i) having solicited business in the State of California, having

14 transacted business within the State of California, and having attempted to derive financial benefit from

15 residents of the State of California, including benefits directly related to the instant patent infringement

16 causes of action set forth herein; (ii) having placed their products and services into the stream of commerce

17 throughout the United States and having been actively engaged in transacting business in California and

18 in this District; and (iii) either alone or in conjunction with others, having committed acts of infringement

19 within California and in this District. On information and belief, within this district the Nanya Defendants,

20 directly and/or through intermediaries, have advertised (including through websites), offered to sell, sold

21 and/or distributed infringing products, and/or have induced the sale and use of infringing products in the

22 United States and in California. The Nanya Defendants have, directly or through their distribution

23 network, purposefully and voluntarily placed such products in the stream of commerce knowing and

24 expecting them to be purchased and used by consumers in California. The Nanya Defendants have either

25 committed direct infringement in California or committed indirect infringement based on acts of direct

26 infringement in California and from Nanya USA’s location in San Jose, California. Further, on

27 information and belief, the Nanya Defendants are subject to the Court’s general jurisdiction, including

28 from regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          4
     CASE NO. 3:17-cv-04032-WHA
             Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 6 of 85




 1 deriving substantial revenue from goods and services provided to individuals in California and in this

 2 District.

 3          13.     On information and belief, the Nanya Defendants do one or more of the following with
 4 memory devices and/or devices that incorporate memory devices that embody the patented technology

 5 that they or their foundries manufacture: (a) make these devices in the United States for sale to customers,

 6 including customers in California; (b) import these devices into the United States for sale to consumers,

 7 including consumers in California; (c) sell them or offer them for sale in the United States, including to

 8 customers in California; and/or (d) sell them to customers who incorporate them into products that such

 9 customers import, sell, or offer for sale in the United States, including in California.

10          14.     AMD is subject to personal jurisdiction in this Court because it has an established place of
11 business in this District. On information and belief, AMD is also subject to this Court’s specific and

12 general personal jurisdiction pursuant to due process and/or the California Long Arm Statute, due at least

13 to its substantial business conducted in this forum, directly and/or through intermediaries, including (a)

14 having solicited business in the State of California, having transacted business within the State of

15 California, and having attempted to derive financial benefit from residents of the State of California; (b)

16 having placed its products and services into the stream of commerce throughout the United States and

17 having been actively engaged in transacting business in California and in this District; and (c) having

18 consented to jurisdiction and venue in the United States District Court for the Northern District of

19 California with respect to all civil actions or other legal proceedings directly arising between the Lone

20 Star and AMD under the Patent Transfer Agreement.

21          15.     Venue lies in this District pursuant to 28 U.S.C. §§ 1391 and 1400. Defendant Nanya USA
22 is subject to personal jurisdiction in this District, has a regular and established place of business within

23 this District, resides in this District, and has committed acts of infringement within this District. Defendant

24 Nanya Delaware consented to venue in this District. In addition, venue is proper in this District for

25 Defendant Nanya pursuant to 28 U.S.C. § 1391(c)(3) because it is not resident in the United States, and

26 therefore may be sued in any federal judicial district. Venue is proper in this District as to AMD under 28

27 U.S.C. §§ 1391 and 1400 because it is subject to personal jurisdiction in this District and resides in this

28 District.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                            5
     CASE NO. 3:17-cv-04032-WHA
             Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 7 of 85




 1                                           THE PATENTS IN SUIT
 2          16.     On August 1, 2000, U.S. Patent No. 6,097,061 (“the ’061 patent”), entitled “Trenched Gate
 3 Metal Oxide Semiconductor Device And Method,” a copy of which is attached hereto as Exhibit 2, was

 4 duly and legally issued. The ’061 patent issued from U.S. patent application Serial Number 09/052,051

 5 filed December March 30, 1998 and discloses and relates to the design of and processes for fabricating

 6 semiconductor transistor devices.

 7          17.     In an assignment recorded in the United States Patent Office Reel/Frame 009083/0052 on
 8 March 30, 1998, the inventors of the inventions contained in the ’061 patent assigned all right, title, and

 9 interest in the ’061 patent and all inventions contained therein to AMD. An assignment recorded in the

10 United States Patent Office on August 5, 2016, Reel/Frame 039597/0957, indicates that AMD assigned

11 “all of [its] entire right, title and interest in and to” the ’061 patent to Lone Star, including all rights “in

12 and to causes of actions and enforcement rights” and “all rights to pursue damages, injunctive relief and

13 other remedies for past, present and future infringement of” the ’061 patent. The assignment of the ’061

14 patent from AMD to Lone Star was made subject to the terms and conditions of the Patent Transfer

15 Agreement (which was inadvertently referenced as a Confidential Purchase and Sale Agreement in the

16 recorded assignment document). Lone Star has the right to sue the Nanya Defendants for infringement

17 and collect past, present, and future damages and to seek and obtain injunctive or any other relief for

18 infringement of the ’061 patent.

19          18.     The validity of the ’061 patent was challenged before the United States Patents and
20 Trademark Office in inter partes review proceedings numbered: IPR2017-01562 and IPR2018-00063. In

21 IPR2017-01562, claims 1, 3–6, 11, and 13–16 of the ’061 patent were found to be invalid. In IPR2018-

22 00063, claims 1, 3, 4, 11, 13, and 14 of the ’061 patent were found to be invalid. Lone Star has appealed

23 each of these decisions to the Federal Circuit in Appeal Nos. 19-1556 and 19-2152.

24          19.     On May 14, 2002, U.S. Patent No. 6,388,330 (“the ’330 patent”), entitled “Low Dielectric
25 Constant Etch Stop Layers In Integrated Circuit Interconnects,” a copy of which is attached hereto as

26 Exhibit 3, was duly and legally issued. The ’330 patent issued from U.S. patent application Serial Number

27 09/776,012 filed February 1, 2001 and discloses and relates to the design of and processes for fabricating

28 semiconductor devices.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                             6
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 8 of 85




 1          20.     In an assignment recorded in the United States Patent Office on February 2, 2001,
 2 Reel/Frame 011530/0755, the inventors of the inventions contained in the ’330 patent assigned all right,

 3 title, and interest in the ’330 patent and all inventions contained therein to AMD. An assignment recorded

 4 in the United States Patent Office on August 5, 2016, Reel/Frame 039597/0957, indicates that AMD

 5 assigned “all of [its] entire right, title and interest in and to” the ’330 patent to Lone Star, including all

 6 rights “in and to causes of actions and enforcement rights” and “all rights to pursue damages, injunctive

 7 relief and other remedies for past, present and future infringement of” the ’330 patent. The assignment of

 8 the ’330 patent from AMD to Lone Star was made subject to the terms and conditions of the Patent

 9 Transfer Agreement (which was inadvertently referenced as a Confidential Purchase and Sale Agreement

10 in the recorded assignment document). Lone Star has the right to sue the Nanya Defendants for

11 infringement and collect past, present, and future damages and to seek and obtain injunctive or any other

12 relief for infringement of the ’330 patent.

13          21.     The validity of the ’330 patent was challenged before the United States Patents and
14 Trademark Office in inter partes review proceedings numbered: IPR2017-01566, IPR2017-01869,

15 IPR2018-00062, and IPR2018-00087. Each of those inter partes review proceedings were instituted and

16 each proceeded to a final written decision except IPR2018-00087 which was terminated prior to entry of

17 a final written decision. In IPR2017-01566, claims 1, 2, 5–7, and 10 were found to be invalid. Lone Star

18 has appealed that decision to the Federal Circuit (Appeal No. 19-1669) with respect to claim 2. In

19 IPR2017-01869 claims 1, 4–6, 9, and 10 were found to be invalid. In IPR2018-00062 claims 1, 5, 6, and

20 10 were found to be invalid. In both IPR2017-01869 and IPR2018-00062, claim 2 was not shown to be

21 invalid. Nanya has appealed the Board’s final written decision in IPR2018-00062, with respect to claim

22 2, to the Federal Circuit (Appeal No. 19-2030). The Board’s final written decision in IPR2017-01869,

23 with respect to claim 2, was not appealed.

24                        LONE STAR’S STANDING TO BRING THIS LAWSUIT
25          22.     Lone Star and AMD have standing to bring this action because together they possess all
26 substantial rights to the Patents in Suit.

27          23.     The Patent Transfer Agreement refers interchangeably to “Listed Patents” (see Exhibit A
28 thereof) and “Assigned Patents” (see Exhibit B thereof). The Patents in Suit are included among the Listed

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           7
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 9 of 85




 1 Patents and the Assigned Patents. The Patent Transfer Agreement includes a representation that AMD, or

 2 one of its Affiliates, has good and marketable title to each Listed Patent, “including all rights, title, and

 3 interest in each such Listed Patent and the right to sue for past, present and future infringement thereof,”

 4 and is the original assignee of the Listed Patents. (Ex. 1, §§ 6.1(b)(i) and (ii).) The Patent Transfer

 5 Agreement purports to assign to Lone Star “all right, title and interest in, to and under the Assigned

 6 Patents” including “any and all legal rights entitled by [AMD] and all rights of AMD to sue for past,

 7 present and future infringement of any and all of the Assigned Patents.” (Ex. 1, § 2.1.) The Patent Transfer

 8 Agreement also states that AMD assigned to Lone Star “all right, title and interest in, to and under all

 9 causes of action and enforcement rights, whether known, unknown, currently pending, filed, or otherwise,

10 for the Assigned Patents, including all rights to pursue damages, injunctive relief and other remedies for

11 past, current and future infringement of the Assigned Patents.” (Ex. 1, § 2.2.) Lone Star also received all

12 rights “to collect royalties under such Assigned Patents, to prosecute all existing Assigned Patents

13 worldwide, to apply for additional Assigned Patents worldwide and to have Assigned Patents issue in the

14 name of Lone Star.” (Ex. 1, § 2.1.)

15          24.    As consideration for assigning the Assigned Patents to Lone Star, AMD is entitled to
16 deferred compensation in the form of “Contingent Payments” based on any proceeds generated by Lone

17 Star’s patent enforcement and licensing efforts. (Ex. 1 at § 5.1.)

18          25.    Pursuant to the Patent Transfer Agreement and as part of the consideration provided to
19 AMD, Lone Star contractually granted a non-exclusive license back to AMD, effective as of the Effective

20 Date. The rights granted to AMD include, inter alia, the right to make, offer for sale and sell AMD products

21 covered by the Assigned Patents. (Ex. 1, § 4.1.)

22          26.    The Patent Transfer Agreement acknowledges that the Assigned Patents are subject to
23 certain pre-existing rights previously extended directly or indirectly by AMD to certain third parties, and

24 reflects the parties’ commitment to respect those rights. These are defined as “Existing Encumbrances,”

25 which may include, for example, pre-existing patent licenses, covenants not to sue, releases for past

26 infringement granted by AMD, and pre-existing commitments relating to AMD’s activities in

27 standardization activities or patent pool activities. (Ex. 1, § 1.) Lone Star acknowledged that the Assigned

28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          8
     CASE NO. 3:17-cv-04032-WHA
           Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 10 of 85




 1 Patents are subject to these Existing Encumbrances, and “commit[ted] to comply with such Existing

 2 Encumbrances. . . .” (Ex. 1, § 2.3.)

 3          27.    The Patent Transfer Agreement includes a list of “Unlicensed Third Party Entities” that are
 4 “not authorized or otherwise granted any rights (other than potentially by an implied license running with

 5 [AMD’s] Licensed Products) by AMD to the Assigned Patents to use, develop, copy, modify, import,

 6 make and have made, offer for sale, sell, lease, import, export, distribute, demonstrate, display, transfer

 7 and/or otherwise exploit or dispose of a product or service by the Unlicensed Third Party Entity.” (Ex. 1,

 8 § 1 and Exhibit E.) AMD further represented and warranted that to its knowledge, none of the Unlicensed

 9 Third Party Entities have been granted any rights under the Assigned Patents by AMD or its Affiliates.

10 (Ex. 1, § 6.1(b)(vii).) The Nanya Defendants each qualify as an Unlicensed Third Party Entity.

11          28.    As additional consideration, Lone Star further contractually agreed to provide notice to
12 AMD in the event that Lone Star decided not to pay a renewal, annuity, or maintenance fee on any

13 Assigned Patent, and to assign such patent back to AMD or AMD’s chosen designee upon AMD’s request.

14 (Ex. 1, § 3.4.) This clause of the Patent Transfer Agreement is of no legal or practical effect on the

15 Assigned Patents because, as of the Effective Date, all maintenance fees had already been paid for the full

16 remaining life of the patents.

17          29.    For the purpose of protecting AMD’s interest in Contingent Payments, Lone Star also
18 agreed that it would not transfer its ownership of any Assigned Patents unless all such patents are

19 transferred collectively, the proposed assignee agrees in writing (with copy to AMD) to be bound by the

20 Patent Transfer Agreement as Lone Star’s successor-in-interest, and AMD provides its written consent to

21 the transfer, “which shall not be unreasonably withheld.” (Ex. 1, § 2.6.)

22          30.    The Federal Circuit confirmed that the Patent Transfer Agreement gave Lone Star
23 constitutional standing to bring this suit. Lone Star Silicon Innovations LLC, 925 F.3d 1225 at 1235. As

24 such, Lone Star holds the status of an exclusive licensee of the Patents in Suit for the purpose of standing

25 and has standing to bring this action against the Nanya Defendants with AMD joined as a co-plaintiff. As

26 the transferor of substantial exclusionary rights in the Patents in Suit to Lone Star and the holder of a

27 contractual financial interest in the damages relief sought herein and of other contractual warranties and

28 covenants extended by Lone Star, AMD has been joined to assure that principles of prudential standing

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         9
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 11 of 85




 1 are satisfied to enable Lone Star to secure the relief sought herein. As alleged above, AMD must be joined

 2 as a co-party because such joinder is feasible.

 3                THE NANYA DEFENDANTS’ INFRINGING PRODUCTS AND METHODS
 4          31.     The Nanya Defendants make, use, sell, offer for sale and/or import into the United States
 5 DRAM memory semiconductor devices and products incorporating these devices. These products are

 6 high-density, random access memory devices that provide high-speed data storage and retrieval. The

 7 Nanya Defendants’ DRAM memory devices include computing DRAM products, consumer DRAM

 8 products, mobile RAM products, and Elixir Notebook or Desktop memory cards. The devices are provided

 9 as wafers and chips, and are integrated as components of personal computer memories, mobile device

10 memories, networking devices, servers, digital home appliances, consumer electronics, communications

11 equipment, computer peripherals, automotive systems and other applications. The Nanya Defendants’

12 LPDDR products offer lower power consumption relative to other DRAM products and are used in mobile

13 phones, tablets, embedded applications, ultra-thin laptop computers and other mobile consumer devices

14 that require low power consumption. Despite not having a license to the ’330 or ’061 patents, the Nanya

15 Defendants DRAM memory products adopt the designs claimed in these patents.

16                 FIRST CAUSE OF ACTION – INFRINGEMENT OF THE ’061 PATENT
17          32.     Plaintiff hereby repeats and re-alleges the allegations contained in paragraphs 1 to 31, as if
18 fully set forth herein.

19          33.     The Nanya Defendants, directly and/or through their subsidiaries, affiliates, agents, and/or
20 business partners, have in the past and continue to directly infringe the ’061 patent pursuant to 35 U.S.C.

21 § 271(a) by making, using, selling, offering to sell and/or importing DRAM memory semiconductor

22 devices that embody the inventions claimed in the ’061 patent, within the United States and within this

23 District, including at least claims 1, 3, 4, 11, 13 and 14. In violation of the ’061 patent, Nanya Defendants’

24 accused DRAM memory devices include: (a) a semiconductor substrate of a first conductivity type; (b) a

25 source region of a second conductivity type in the semiconductor substrate; (c) a drain region of the second

26 conductivity type spaced from the source region in the semiconductor substrate; (d) a trench having

27 substantially upright vertical surfaces and a bottom surface formed in the semiconductor substrate

28 intermediate the source and drain regions; (e) a channel region formed in the semiconductor substrate and

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           10
     CASE NO. 3:17-cv-04032-WHA
           Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 12 of 85




 1 forming a contiguous region beneath the bottom surface of the trench and immediately contiguous to the

 2 source and drain regions; (f) a trench-to-gate insulating layer formed on the substantially upright vertical

 3 surfaces and the bottom surface inside the trench and forming a contiguous layer inside the trench; and

 4 (g) a trenched gate electrode having a top surface and formed on the trench-to-gate insulating layer inside

 5 the trench.

 6          34.    The Nanya Defendants have been and are engaged in one or more of these direct infringing
 7 activities related to their DRAM memory semiconductor devices, including at least their computing

 8 DRAM products (e.g., part numbers beginning in “NT256,” “NT512,” “NT1G,” “NT2G,” “NT4G,”

 9 “NT8G,” “NT16T,” “NT32T”), including DDR2 SDRAM and DDR3 SDRAM; consumer DRAM

10 products (e.g., part numbers beginning in “NT5”), including any of the DDR, DDR2, DDR3, DDR4 chips

11 configured in Commercial Grade, Industrial Grade, or Automotive Grade; mobile RAM products (e.g.,

12 part numbers beginning in “NT6”), including any of the Mobile LPSDR, Mobile LPDDR, Mobile

13 LPDDR2, Mobile LPDDR3 chips; and Elixir Notebook or Desktop memory cards, including DDR3

14 SDRAM SODIMM (e.g., products with part numbers beginning with M2S4G64C or M2S8G64C), DDR3

15 SDRAM Unbuffered DIMM (e.g., products with part numbers beginning with M2F4G64C, M2X4G64C,

16 M2F8G64C, M2X8G64C); and any other DRAM memory devices of substantially similar design (“the

17 ’061 Accused DRAM Products”).

18          35.    The Nanya Defendants, directly and/or through their subsidiaries, affiliates, agents, and/or
19 business partners, have been and are now indirectly infringing the ’061 patent under 35 U.S.C. § 271(b)

20 by actively inducing acts of direct infringement performed by others, including at least claims 1, 3, 4, 11,

21 13 and 14. The Nanya Defendants have actual notice of the ’061 patent and the infringement alleged herein

22 at least upon the service of the original Complaint in this action. Upon information and belief, the Nanya

23 Defendants have numerous lawyers and other active agents of the Nanya Defendants and of their owned

24 and controlled subsidiaries who regularly review patents and published patent applications relevant to

25 technology in the fields of the Patents in Suit, specifically including patents directed to semiconductor

26 memory devices issued to competitors such as AMD, the original assignee of the ’061 patent. Upon

27 information and belief, Nanya itself has been issued over 500 patents, including dozens of patents

28 prosecuted in the USPTO in the same classifications as the ’061 patent, giving the Nanya Defendants

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        11
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 13 of 85




 1 intimate knowledge of the art in fields relevant to this civil action. The timing, circumstances and extent

 2 of the Nanya Defendants’ obtaining actual knowledge of the ’061 patent prior to the commencement of

 3 this lawsuit will be confirmed during discovery.

 4          36.     Upon gaining knowledge of the ’061 patent, it was, or became, apparent to the Nanya
 5 Defendants that the manufacture, sale, importing, offer for sale, and use of their ’061 Accused DRAM

 6 Products result in infringement of the ’061 patent. Upon information and belief, the Nanya Defendants

 7 have continued and will continue to engage in activities constituting inducement of infringement,

 8 notwithstanding their knowledge, or willful blindness thereto, that the activities they induce result in

 9 infringement of the ’061 patent.

10          37.     The ’061 Accused DRAM Products are intended for integration into products known to be
11 sold widely in the United States. The Nanya Defendants make DRAM semiconductor devices that embody

12 the inventions claimed in the ’061 patent, and those devices infringe when they are imported into, or sold,

13 used, or offered for sale in, the United States. The Nanya Defendants indirectly infringe by inducing

14 customers (such as makers of mobile devices, desktop computers and other devices that use DRAM

15 memory) to import products that integrate DRAM semiconductor devices embodying inventions claimed

16 in the ’061 patent, or to sell or use such products, or offer them for sale, in the United States. For example,

17 the Nanya Defendants induce third-party manufacturers, OEMs, importers, resellers, and other customers

18 who purchase devices manufactured at the Nanya Defendants’ overseas facilities, or supplied under

19 agreements with partner foundries, to import devices embodying inventions claimed in the ’061 patent, or

20 to sell or use such devices, or offer them for sale in the United States without authority.

21          38.     The Nanya Defendants encourage customers, resellers, OEMs, or others to import into the
22 United States and sell and use in the United States the ’061 Accused DRAM Products embodying

23 inventions claimed in the ’061 patent with knowledge and the specific intent to cause the acts of direct

24 infringement performed by these third parties. On information and belief, after the Nanya Defendants

25 obtained knowledge of the ’061 patent, the ’061 Accused DRAM Products have been and will continue

26 to be imported into the United States and sold in large volumes by them and by others, such as customers,

27 distributors and resellers. The Nanya Defendants are aware that the ’061 Accused DRAM Products are

28 integral components of the computer and mobile products incorporating them, that the infringing DRAM

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           12
     CASE NO. 3:17-cv-04032-WHA
           Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 14 of 85




 1 Products are built into the computer and other products, and cannot be removed or disabled by a purchaser

 2 of the consumer products containing the infringing DRAM memory devices, such that the Nanya

 3 Defendants’ customers will infringe one or more claims of the ’061 patent by incorporating such DRAM

 4 semiconductor devices in other products, and that subsequent importation, sale, and use of such products

 5 in the United States would be a direct infringement of the ’061 patent. Therefore, the Nanya Defendants

 6 are aware that their customers will infringe one or more claims of the ’061 patent by selling, offering for

 7 sale, importing, and/or using the products as-sold and as-marketed by the Nanya Defendants.

 8          39.    The Nanya Defendants directly benefit from and actively and knowingly encourage
 9 customers, resellers, and users’ importation of these products into the United States and sale and use within

10 the United States. The Nanya Defendants actively encourage customers and downstream users, OEMs,

11 and resellers to import, use, and sell in the United States the ’061 Accused DRAM Products that they

12 manufacture and supply, including through advertising, marketing, and sales activities directed at United

13 States sales. On information and belief, the Nanya Defendants are aware of the size and importance of the

14 United States market for customers of the Nanya Defendants’ products, and also distribute or supply these

15 products intended for importation, use, and sale in the United States. The Nanya Defendants routinely

16 market their infringing DRAM memory products to third parties for inclusion in products that are sold to

17 customers in the United States, as well as directly to end user customers. Nanya has publicly stated that

18 its DRAM products are primarily targeted for desktop computers, tablet computers, mobile phones,

19 networking devices, servers, and other products, all of which are widely sold and used in the United States.

20 The Nanya Defendants have numerous direct sales, distributors, and reseller outlets for these products in

21 the United States. The Nanya Defendants’ marketing efforts show that they have specifically intended to

22 and have induced direct infringement in the United States.

23          40.    The Nanya Defendants also provide OEMs, manufacturers, importers, resellers, customers,
24 and end users with instructions, user guides, and technical specifications on how to incorporate the ’061

25 Accused DRAM Products into electronics products that are made, used, sold, offered for sale in, and/or

26 imported into the United States. When OEMs, manufacturers, importers, resellers, customers, and end

27 users follow such instructions, user guides, and technical specifications and embed the Nanya Defendants’

28 products in end products and make, use, offer to sell, sell, or import into the United States, they directly

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         13
     CASE NO. 3:17-cv-04032-WHA
           Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 15 of 85




 1 infringe one or more claims of the ’061 patent. The Nanya Defendants know that by providing such

 2 instructions, user guides, and technical specifications, OEMs, manufacturers, importers, resellers,

 3 customers, and end users follow them, and therefore directly infringe one or more claims of the ’061

 4 patent. The Nanya Defendants thus know that their actions actively induce infringement.

 5          41.    The Nanya Defendants have engaged and will continue to engage in additional activities
 6 to specifically target the United States market for the ’061 Accused DRAM Products and actively induce

 7 OEMs, manufacturers, importers, resellers, customers, and end users to directly infringe one or more

 8 claims of the ’061 patent in the United States. For example, the Nanya Defendants have set up a global

 9 sales network that includes the United States to encourage various OEMs, manufacturers, importers,

10 resellers, customers, and end users to include their infringing technology in their computers, mobile

11 devices, removable storage devices and other products. Defendant Nanya USA is responsible for the

12 Nanya Defendants’ sales and marketing activities in the United States.

13          42.    The Nanya Defendants derive significant revenue by selling the ’061 Accused DRAM
14 Products to third parties who directly infringe the ’061 patent in the United States. The Nanya Defendants’

15 extensive sales and marketing efforts, sales volume, and partnerships all evidence their intent to induce

16 companies to infringe one or more claims of the’061 patent by using, offering to sell, selling, or importing

17 products that incorporate the ’061 Accused DRAM Products, in the United States. The Nanya Defendants

18 have had specific intent to induce infringement or have been willfully blind to the direct infringement they

19 are inducing.

20          43.    Upon information and belief, the Nanya Defendants have continued and will continue to
21 engage in activities constituting contributory infringement of the ’061 patent under 35 U.S.C. § 271(c),

22 including at least claims 1, 3, 4, 11, 13 and 14. The Nanya Defendants contributorily infringe with

23 knowledge that the ’061 Accused DRAM Products, or the use thereof, infringe the ’061 patent. The Nanya

24 Defendants knowingly and intentionally contributed to the direct infringement of the ’061 patent by others,

25 by supplying these DRAM memory chipset products that embody a material part of the claimed invention

26 of the ’061 patent, and that are known by the Nanya Defendants to be specially made or adapted for use

27 in an infringing manner. For example, and without limitation, the ’061 Accused DRAM Products are used

28 in end products, including computers, laptops, tablets, and mobile telephones. The ’061 Accused DRAM

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        14
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 16 of 85




 1 Products are not staple articles or commodities of commerce suitable for non-infringing use and are

 2 especially made for or adapted for use in infringing the ’061 patent. There are no substantial uses of the

 3 ’061 Accused DRAM Products that do not infringe the ’061 patent. By contributing a material part of the

 4 infringing computing products sold, offered for sale, imported and used by their customers, resellers and

 5 users, the Nanya Defendants have been and are now indirectly infringing the ’061 patent under 35 U.S.C.

 6 § 271(c).

 7          44.     The Nanya Defendants’ direct and indirect infringement of the ’061 patent has injured Lone
 8 Star, and Lone Star is entitled to recover damages adequate to compensate for such infringement pursuant

 9 to 35 U.S.C. § 284. Unless they cease their infringing activities, the Nanya Defendants will continue to

10 injure Lone Star by infringing the ’061 patent.

11          45.     On information and belief, The Nanya Defendants acted egregiously and with willful
12 misconduct in that their actions constituted direct or indirect infringement of a valid patent, and this was

13 either known or so obvious that the Nanya Defendants should have known about it. The Nanya Defendants

14 continue to infringe the ’061 patent by making, using, selling, offering for sale and importing in the United

15 States the ’061 Accused DRAM Products and to induce the direct infringement of others performing these

16 acts, or they have acted at least in reckless disregard of Lone Star’s patent rights. On information and

17 belief, the Nanya Defendants will continue their infringement notwithstanding actual knowledge of the

18 ’061 patent and without a good faith basis to believe that their activities do not infringe any valid claim of

19 the ’061 patent. All infringement of the ’061 patent following the Nanya Defendants’ knowledge of the

20 ’061 patent is willful and Lone Star is entitled to treble damages and attorneys’ fees and costs incurred in

21 this action under 35 U.S.C. §§ 284 and 285.

22                SECOND CAUSE OF ACTION – INFRINGEMENT OF THE ’330 PATENT
23          46.     Plaintiff hereby repeats and re-alleges the allegations contained in paragraphs 1 to 31, as if
24 fully set forth herein.

25          47.     The Nanya Defendants, directly and/or through their subsidiaries, affiliates, agents, and/or
26 business partners, have in the past and continue to directly infringe the ’330 patent pursuant to 35 U.S.C.

27 § 271(a) by making, using, selling, offering to sell and/or importing DRAM memory semiconductor

28 devices that embody the inventions claimed in the ’330 patent, within the United States and within this

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           15
     CASE NO. 3:17-cv-04032-WHA
           Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 17 of 85




 1 District, including at least claim 2. In violation of the ’330 patent, the Nanya Defendants’ accused DRAM

 2 memory devices include: (a) a semiconductor substrate having a semiconductor device provided thereon;

 3 (b) a first dielectric layer formed over the semiconductor substrate having a first opening; (c) a first

 4 conductor core filling the first opening and connected to the semiconductor device; (d) an etch stop layer

 5 of silicon nitride formed over the first dielectric layer and the first conductor core, the etch stop layer

 6 having a dielectric constant below 5.5; (e) a second dielectric layer formed over the etch stop layer and

 7 having a second opening open to the first conductor core; and (f) a second conductor core filling the second

 8 opening and connected to the first conductor core. The Nanya Defendants further directly infringe the

 9 ’330 patent because, for example, their DRAM memory devices include: (g) an etch stop layer that is a

10 multilayer structure.

11          48.    The Nanya Defendants have been and are engaged in one or more of these direct infringing
12 activities related to their DRAM memory semiconductor devices, including at least their computing

13 DRAM products (e.g., part numbers beginning in “NT256,” “NT512,” “NT1G,” “NT2G,” “NT4G,”

14 “NT8G,” “NT16T,” “NT32T”), including DDR2 SDRAM and DDR3 SDRAM; consumer DRAM

15 products (e.g., part numbers beginning in “NT5”), including any of the DDR, DDR2, DDR3, DDR4 chips

16 configured in Commercial Grade, Industrial Grade, or Automotive Grade; mobile RAM products (e.g.,

17 part numbers beginning in “NT6”), including any of the Mobile LPSDR, Mobile LPDDR, Mobile

18 LPDDR2, Mobile LPDDR3 chips; and Elixir Notebook or Desktop memory cards, including DDR3

19 SDRAM SODIMM (e.g., products with part numbers beginning with M2S4G64C or M2S8G64C), DDR3

20 SDRAM Unbuffered DIMM (e.g., products with part numbers beginning with M2F4G64C, M2X4G64C,

21 M2F8G64C, M2X8G64C); and any other DRAM memory devices of substantially similar design (“the

22 ’330 Accused DRAM Products”).

23          49.    The Nanya Defendants, directly and/or through their subsidiaries, affiliates, agents, and/or
24 business partners, have been and are now indirectly infringing the ’330 patent under 35 U.S.C. § 271(b)

25 by actively inducing acts of direct infringement performed by others. The Nanya Defendants have actual

26 notice of the ’330 patent and the infringement alleged herein at least upon the service of the original

27 Complaint in this action, including at least claim 2. Upon information and belief, the Nanya Defendants

28 have numerous lawyers and other active agents of the Nanya Defendants and of their owned and controlled

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        16
     CASE NO. 3:17-cv-04032-WHA
           Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 18 of 85




 1 subsidiaries who regularly review patents and published patent applications relevant to technology in the

 2 fields of the Patents in Suit, specifically including patents directed to semiconductor memory devices

 3 issued to competitors such as AMD, the original assignee of the ’330 patent. Upon information and belief,

 4 Nanya itself has been issued over 500 patents, including over a dozen patents prosecuted in the USPTO

 5 in the same classifications as the ’330 patent, giving the Nanya Defendants intimate knowledge of the art

 6 in fields relevant to this civil action. The timing, circumstances and extent of the Nanya Defendants’

 7 obtaining actual knowledge of the ’330 patent prior to the commencement of this lawsuit will be confirmed

 8 during discovery.

 9          50.    Upon gaining knowledge of the ’330 patent, it was, or became, apparent to the Nanya
10 Defendants that the manufacture, sale, importing, offer for sale, and use of their ’330 Accused DRAM

11 Products result in infringement of the ’330 patent. Upon information and belief, the Nanya Defendants

12 have continued and will continue to engage in activities constituting inducement of infringement,

13 notwithstanding their knowledge, or willful blindness thereto, that the activities they induce result in

14 infringement of the ’330 patent under 35 U.S.C. § 271(b).

15          51.    The ’330 Accused DRAM Products are intended for integration into products known to be
16 sold widely in the United States. The Nanya Defendants and their subsidiaries make DRAM

17 semiconductor devices that embody the inventions claimed in the ’330 patent, and those devices infringe

18 when they are imported into, or sold, used, or offered for sale in, the United States. The Nanya Defendants

19 indirectly infringe by inducing customers (such as makers of mobile devices, desktop computers and other

20 devices that use DRAM memory) to import products that integrate DRAM semiconductor devices

21 embodying inventions claimed in the ’330 patent, or to sell or use such products, or offer them for sale, in

22 the United States. For example, the Nanya Defendants induce third-party manufacturers, original

23 equipment manufacturers (OEMs), importers, resellers, and other customers who purchase devices

24 manufactured at Nanya’s overseas facilities, or supplied under agreements with partner foundries, to

25 import devices embodying inventions claimed in the ’330 patent, or to sell or use such devices, or offer

26 them for sale in the United States without authority.

27          52.    The Nanya Defendants encourage customers, resellers, OEMs, or others to import into the
28 United States and sell and use in the United States the ’330 Accused DRAM Products embodying

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        17
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 19 of 85




 1 inventions claimed in the ’330 patent with knowledge and the specific intent to cause the acts of direct

 2 infringement performed by these third parties. On information and belief, after the Nanya Defendants

 3 obtained knowledge of the ’330 patent, the ’330 Accused DRAM Products have been and will continue

 4 to be imported into the United States and sold in large volumes by them and by others, such as customers,

 5 distributors and resellers. The Nanya Defendants are aware that the ’330 Accused DRAM Products are

 6 integral components of the computer and mobile products incorporating them, that the infringing DRAM

 7 Products are built into the computer and other products, and cannot be removed or disabled by a purchaser

 8 of the consumer products containing the infringing DRAM memory devices, such that the Nanya

 9 Defendants’ customers will infringe the asserted claim of the ’330 patent by incorporating such DRAM

10 semiconductor devices in other products, and that subsequent importation, sale and use of such products

11 in the United States would be a direct infringement of the ’330 patent. Therefore, the Nanya Defendants

12 are aware that their customers will infringe the asserted claim of the ’330 patent by selling, offering for

13 sale, importing and/or using the products as-sold and as-marketed by the Nanya Defendants.

14          53.     The Nanya Defendants directly benefit from and actively and knowingly encourage
15 customers, resellers, and users’ importation of these products into the United States and sale and use within

16 the United States. The Nanya Defendants actively encourage customers and downstream users, OEMs,

17 and resellers to import, use, and sell in the United States the ’330 Accused DRAM Products that they

18 manufacture and supply, including through advertising, marketing, and sales activities directed at United

19 States sales. On information and belief, the Nanya Defendants are aware of the size and importance of the

20 United States market for customers of the Nanya Defendants’ products, and also distribute or supply these

21 products intended for importation, use, and sale in the United States. Defendants routinely market their

22 infringing DRAM memory products to third parties for inclusion in products that are sold to customers in

23 the United States, as well as directly to end-user customers. The Nanya Defendants have publicly stated

24 that its DRAM products are primarily targeted for desktop computers, tablet computers, mobile phones,

25 networking devices, servers, and other products, all of which are widely sold and used in the United States.

26 The Nanya Defendants have numerous direct sales, distributors, and reseller outlets for these products in

27 the United States. The Nanya Defendants’ marketing efforts show that they have specifically intended to

28 and have induced direct infringement in the United States.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         18
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 20 of 85




 1          54.     The Nanya Defendants also provide OEMs, manufacturers, importers, resellers, customers,
 2 and end users with instructions, user guides, and technical specifications on how to incorporate the ’330

 3 Accused DRAM Products into electronics products that are made, used, sold, offered for sale in, and/or

 4 imported into the United States. When OEMs, manufacturers, importers, resellers, customers, and end

 5 users follow such instructions, user guides, and technical specifications and embed the Nanya Defendants’

 6 products in end products and make, use, offer to sell, sell, or import into the United States, they directly

 7 infringe the asserted claim of the ’330 patent. The Nanya Defendants know that by providing such

 8 instructions, user guides, and technical specifications, OEMs, manufacturers, importers, resellers,

 9 customers, and end users will follow them, and therefore directly infringe the asserted claim of the ’330

10 patent. The Nanya Defendants thus know that their actions actively induce infringement.

11          55.     The Nanya Defendants have engaged and will continue to engage in additional activities
12 to specifically target the United States market for the ’330 Accused DRAM Products and actively induce

13 OEMs, manufacturers, importers, resellers, customers, and end users to directly infringe the asserted claim

14 of the’330 patent in the United States. For example, the Nanya Defendants have set up a global sales

15 network that includes the United States to encourage various OEMs, manufacturers, importers, resellers,

16 customers, and end users to include their infringing technology in their computers, mobile devices,

17 removable storage devices, and other products. Defendant Nanya USA is responsible for the Nanya

18 Defendants’ sales and marketing activities in the United States.

19          56.     The Nanya Defendants derive significant revenue by selling the ’330 Accused DRAM
20 Products to third parties who directly infringe the ’330 patent in the United States. The Nanya Defendants’

21 extensive sales and marketing efforts, sales volume, and partnerships all evidence their intent to induce

22 companies to infringe the asserted claim of the ’330 patent by, using, offering to sell, selling, or importing

23 products that incorporate the ’330 Accused DRAM Products, in the United States. The Nanya Defendants

24 have had specific intent to induce infringement or have been willfully blind to the direct infringement they

25 are inducing.

26          57.     Upon information and belief, the Nanya Defendants have continued and will continue to
27 engage in activities constituting contributory infringement of the ’330 patent under 35 U.S.C. § 271(c),

28 including at least claim 2. The Nanya Defendants contributorily infringe with knowledge that the ’330

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          19
     CASE NO. 3:17-cv-04032-WHA
            Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 21 of 85




 1 Accused DRAM Products, or the use thereof, infringe the ’330 patent. The Nanya Defendants knowingly

 2 and intentionally contributed to the direct infringement of the ’330 patent by others, by supplying these

 3 DRAM memory chipset products, that embody a material part of the claimed invention of the ’330 patent,

 4 that are known by the Nanya Defendants to be specially made or adapted for use in an infringing manner.

 5 For example, and without limitation, the ’330 Accused DRAM Products are used in end products,

 6 including computers, laptops, tablets and mobile telephones. The ’330 Accused DRAM Products are not

 7 staple articles or commodities of commerce suitable for non-infringing use and are especially made for or

 8 adapted for use in infringing the ’330 patent. There are no substantial uses of the ’330 Accused DRAM

 9 Products that do not infringe the ’330 patent. By contributing a material part of the infringing computing

10 products sold, offered for sale, imported and used by their customers, resellers and users, the Nanya

11 Defendants have been and are now indirectly infringing the ’330 patent under 35 U.S.C. § 271(c).

12          58.     The Nanya Defendants’ direct and indirect infringement of the ’330 patent has injured Lone
13 Star, and Lone Star is entitled to recover damages adequate to compensate for such infringement pursuant

14 to 35 U.S.C. § 284. Unless they cease their infringing activities, The Nanya Defendants will continue to

15 injure Lone Star by infringing the ’330 patent.

16          59.     On information and belief, the Nanya Defendants acted egregiously and with willful
17 misconduct in that their actions constituted direct or indirect infringement of a valid patent, and this was

18 either known or so obvious that the Nanya Defendants should have known about it. The Nanya Defendants

19 continue to infringe the ’330 patent by making, using, selling, offering for sale and importing in the United

20 States the ’330 Accused DRAM Products and to induce the direct infringement of others performing these

21 acts, or they have acted at least in reckless disregard of Lone Star’s patent rights. On information and

22 belief, the Nanya Defendants will continue their infringement notwithstanding actual knowledge of the

23 ’330 patent and without a good faith basis to believe that its activities do not infringe any valid claim of

24 the ’330 patent. All infringement of the ’330 patent following the Nanya Defendants’ knowledge of the

25 ’330 patent is willful and Lone Star is entitled to treble damages and attorneys’ fees and costs incurred in

26 this action under 35 U.S.C. §§ 284 and 285.

27

28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         20
     CASE NO. 3:17-cv-04032-WHA
           Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 22 of 85




 1                                              PRAYER FOR RELIEF
 2            WHEREFORE, Plaintiffs prays for:
 3            1.      Judgment that the ’061, and ’330 patents are each valid and enforceable;
 4            2.      Judgment that the ’061, and ’330 patents are infringed by the Nanya Defendants;
 5            3.      Judgment that the Nanya Defendants’ acts of patent infringement relating to the patents are
 6 willful;

 7            4.      An award of damages arising out of the Nanya Defendants’ acts of patent infringement,
 8 together with pre-judgment and post-judgment interest;

 9            5.      Judgment that the damages so adjudged be trebled in accordance with 35 U.S.C. § 284;
10            6.      An award of Plaintiff’s attorneys’ fees, costs and expenses incurred in this action in
11 accordance with 35 U.S.C. § 285; and

12            7.      Such other and further relief as the Court may deem just and proper.
13                                          RESERVATION OF RIGHTS
14            Plaintiff’s investigation is ongoing, and certain material information remains in the sole possession
15 of Nanya Defendants or third parties, which will be obtained via discovery herein. Plaintiff expressly

16 reserves the right to amend or supplement the causes of action set forth herein in accordance with Rule 15

17 of the Federal Rules of Civil Procedure.

18

19
                                                                    Respectfully,
20
     Dated: September 19, 2019                                      FITCH, EVEN, TABIN & FLANNERY LLP
21
                                                                    /s/ Joseph F. Marinelli
22                                                                  Joseph F. Marinelli (admitted pro hac vice)

23                                                                  Attorney for Plaintiff
                                                                    LONE STAR SILICON INNOVATIONS LLC
24

25
                                                    JURY DEMAND
26
              Plaintiff demands trial by jury of all issues triable of right by a jury.
27

28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                              21
     CASE NO. 3:17-cv-04032-WHA
          Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 23 of 85




 1                                                     Respectfully submitted,
 2 Dated: September 19, 2019                           FITCH, EVEN, TABIN & FLANNERY LLP
 3                                                     /s/ Joseph F. Marinelli
                                                       Joseph F. Marinelli (admitted pro hac vice)
 4

 5                                                     Attorney for Plaintiff
                                                       LONE STAR SILICON INNOVATIONS LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                 22
     CASE NO. 3:17-cv-04032-WHA
  Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 24 of 85




                      Exhibit 1
AMD bank account information redacted
   pursuant to April 5, 2018 Order
  (Case No. 18-01680-WHA, D.I. 40)
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 25 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 26 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 27 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 28 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 29 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 30 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 31 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 32 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 33 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 34 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 35 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 36 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 37 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 38 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 39 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 40 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 41 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 42 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 43 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 44 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 45 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 46 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 47 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 48 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 49 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 50 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 51 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 52 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 53 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 54 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 55 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 56 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 57 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 58 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 59 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 60 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 61 of 85




                    Exhibit 2
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 62 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 63 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 64 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 65 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 66 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 67 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 68 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 69 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 70 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 71 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 72 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 73 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 74 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 75 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 76 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 77 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 78 of 85




                    Exhibit 3
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 79 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 80 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 81 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 82 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 83 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 84 of 85
Case 3:17-cv-04032-WHA Document 117 Filed 09/19/19 Page 85 of 85
